 

Exhibit 10(a)

﻿

ONCOR

﻿

SUPPLEMENTAL RETIREMENT PLAN

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

January 1, 2015

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Contents

﻿

﻿

﻿

 

ARTICLE ONE  Purposes of the Plan

1 

ARTICLE TWO  Definitions

2 

ARTICLE THREE  Allocation of Costs

7 

ARTICLE FOUR  Benefits

7 

ARTICLE FIVE  Miscellaneous

10 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

i

 

--------------------------------------------------------------------------------

 

 

ONCOR

SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated Effective as of January 1, 2015)

ARTICLE ONE

Purposes of the Plan

﻿

1.1       The Oncor Supplemental Retirement Plan (“Plan”) was originally
established effective as of January 1, 2010, as a combination of two separate
spin-off plans from:  (1) the EFH SERP (as defined below); and (2) the
Retirement Income Restoration Plan of ENSERCH Corporation and Participating
Subsidiaries (“ENSERCH Plan”).  The Plan is hereby amended and restated, in
order to clarify the Plan’s eligibility provisions and benefit formula resulting
from the spin-off of the EFH Retirement Plan and the creation of the Oncor
Retirement Plan and the EFH Active Retirement Plan effective October 1, 2012,
and in accordance with the 2012 Pension Plan Assignment Letter.  The principal
purpose of the Plan is to provide benefits for Participants in excess of the
limitations on contributions and benefits imposed by relevant provisions of the
Internal Revenue Code of 1986, as amended (the “Code”), on qualified defined
benefit plans.

1.2        The Plan is established for the benefit of Participants as an
unfunded compensation arrangement; provided, however, Supplemental Retirement
Benefits for Participants shall be provided, in whole or in part, under the
Trust Agreement.  Any Supplemental Retirement Benefit not paid under the Trust
Agreement shall be paid by the Participating Employer under the provisions of
the Plan.

1.3        The Plan does not give Participants any rights not expressly granted
them in the Plan.

﻿





 

--------------------------------------------------------------------------------

 

 

ARTICLE TWO

Definitions

﻿

The following definitions apply to the Plan unless the context clearly indicates
otherwise:

2.1        “2012 Pension Plan Assignment Letter” shall mean that certain letter
dated November 13, 2012, from Aon Hewitt to Mr. Robert Moussaid, of EFH, which
describes the process and methodology of:  (a) assigning pension plan benefits,
(b) calculating pension plan liabilities, (c) allocating pension plan assets,
and (d) calculating pension costs among the Company, EFH and certain business
segments as set forth in such letter. 

2.2        “Adjusted Retirement Benefit” shall mean, for any Participant, the
Retirement Income Allowance which would have been payable to such Participant
under the Retirement Plan without regard to the benefit limitations of Article X
of the Retirement Plan and without excluding from Earnings: (a) amounts awarded
under the EFH Executive Annual Incentive Plan or the Oncor Executive Annual
Incentive Plan (collectively, the “Executive AIP”) or amounts deferred under
nonqualified executive compensation plans and arrangements adopted from time to
time by Participating Employers (including any amounts deferred by any
Participant under the Oncor Salary Deferral Program; provided, however, that any
such amounts shall not be taken into account more than once in calculating a
Participant’s benefit hereunder); and (b) amounts in excess of the dollar
maximum imposed on Earnings, as defined in the Retirement Plan.  Adjusted
Retirement Benefit shall also mean and include special retirement compensation
not payable under the Retirement Plan that a Participating Employer is
contractually committed to pay to a Participant pursuant to an individually
negotiated agreement between the Participating Employer and the
Participant.  For purposes of this Plan, such special retirement compensation
shall be referred to as “Special Contractual Retirement Compensation.”

2.3        “Board of Directors” shall mean the Board of Directors of the
Company.





 

 

--------------------------------------------------------------------------------

 

 

2.4        “Affiliated Entity” shall mean any entity, more than 50% of the
equity interest or profit interest of which is owned, directly or indirectly by
the Company; any company which is in a controlled group of corporations (within
the meaning of Code section 414(b)) that includes any such Affiliated Entity;
any entity that is under common control (within the meaning of Code section
414(c)) that includes any such Affiliated Entity; and any entity that is within
an affiliated service group (determined in accordance with Code section 414(m))
that includes any such Affiliated Entity.

2.5        “Committee” means the Oncor Retirement Committee whose members are
designated in the Retirement Plan.

2.6        “Company” shall mean Oncor Electric Delivery Company LLC, its
successors and assigns.

2.7        “EFH” shall mean Energy Future Holdings Corp.

2.8        “EFH Active Retirement Plan” shall mean the EFH Active Retirement
Plan, which was adopted on October 1, 2012, as a spin-off from the EFH
Retirement Plan, and was terminated effective as of October 10, 2012.

2.9        “EFH Retirement Plan” shall mean the EFH Retirement Plan, as amended
from time to time.

2.10       “EFH SERP” shall mean the EFH Second Supplemental Retirement Plan, as
amended from time to time.

2.11       “Executive Team” shall mean the Chief Executive Officer of the
Company and the employees that constitute the senior leadership team and
leadership team, as determined in accordance with the Company’s internal
organizational structure; provided that the Company may determine the specific
members of the Executive Team from time to time.





 

 

--------------------------------------------------------------------------------

 

 

2.12       “Participant” shall mean a Regulated Business Participant or a Split
Participant. 

2.13       “Participating Employer” shall mean the Company or any Affiliated
Entity which has been approved for participation in, and which has adopted, the
Plan.  “Participating Employers” shall be used to refer to such entitles jointly
or severally.  Exhibit A attached to this Plan lists the Participating
Employers, and may be modified from time to time to accurately reflect the then
existing Participating Employers without effecting a formal amendment of this
Plan.

2.14       “Plan” shall mean this Oncor Supplemental Retirement Plan, as amended
from time to time.

2.15       “Plan Administrator” shall mean the Committee.

2.16       “Plan Year” shall be the calendar year.

2.17       “Regulated Business Participant” shall mean an employee of the
Company or a Participating Employer whose entire career with the Company, EFH or
their affiliates was with the regulated utility business.

2.18       “Retirement Benefit” shall mean the Retirement Income Allowance
payable to a Participant under the Retirement Plan.

2.19       “Retirement Plan” shall mean the Oncor Retirement Plan, as amended
from time to time.

2.20      “Separation from Service” shall mean termination of employment under
circumstances that would qualify as a separation from service for purposes of
Code section 409A and the regulations issued thereunder.

2.21      “Specified Employee” shall have the meaning as defined in Code section
409A, and the regulations issued thereunder.





 

 

--------------------------------------------------------------------------------

 

 

﻿

2.22      “Split Participant” shall mean an individual:  (a) whose employment
career with the Company, EFH or any of their respective affiliates included both
service with the Company (or a predecessor regulated utility business) and
service with EFH (or a predecessor non-regulated utility business) or a
non-regulated affiliate of EFH; and (b) whose retirement benefit liability has
been assigned in whole or in part to the Company under the process and
methodology described in the 2012 Pension Plan Assignment Letter.

2.23      “Split Participant Schedule” shall mean that certain schedule provided
by Aon Hewitt to the Company regarding Split Participants as of January 1, 2015.

2.24      “Supplemental Retirement Benefit” or “Benefit” shall mean the benefit
amount determined as follows: 

(a)         Regulated Business Participants.  The Supplemental Retirement
Benefit of a Regulated Business Participant shall equal the Participant’s
Adjusted Retirement Benefit less the Participant’s Retirement Benefit.

(b)         Split Participants Employed by the Company On October 1, 2012.  The
Supplemental Retirement Benefit of a Split Participant who was employed by the
Company (or a Participating Employer) on October 1, 2012, shall equal the
Participant’s Adjusted Retirement Benefit less:  (i) the Participant’s
Retirement Benefit, and (ii) the benefit, if any, payable to the Participant
under the EFH SERP.

(c)         Split Participants Employed by EFH on October 1, 2012.  The
Supplemental Retirement Benefit of a Split Participant who was employed by EFH
(or a non-regulated business affiliate of EFH on October 1, 2012, and who does
not, thereafter become an employee



 

 

--------------------------------------------------------------------------------

 

 

of the Company (or a Participating Employer), shall equal the amount for such
individual set forth on the Split Participant Schedule.

(d)         Split Participants Employed by EFH on October 1, 2012, Who
Subsequently Become Employed by the Company (or a Participating Employer).  The
Supplemental Retirement Benefit of a Split Participant who was employed by EFH
(or a non-regulated business affiliate of EFH) on October 1, 2012, and who
thereafter becomes an employee of the Company (or a Participating Employer),
shall equal the sum of (i) the amount for such individual set forth on the Split
Participant Schedule, plus (ii) the Participant’s Adjusted Retirement Benefit
less the Participant’s Retirement Benefit.

(e)         Split Participants Who Retired or Terminated Service Prior to
October 1, 2012 and Have a Retirement Plan Benefit.  The Supplemental Retirement
Benefit of a Split Participant who retired or otherwise terminated service prior
to October 1, 2012, shall equal the amount for such individual set forth on the
Split Participant Schedule.  The Supplemental Retirement Benefit of such Split
Participant who on or after October 1, 2012, becomes an employee of the Company
(or a Participating Employer) shall equal the sum of (i) the amount for such
individual set forth on the Split Participant Schedule, plus (ii) the
Participant’s Adjusted Retirement Benefit less the Participant’s Retirement
Benefit.

(f)         Consistency with 2012 Pension Plan Assignment Letter.  The Company
intends that the Benefits payable hereunder shall be calculated in a manner that
is consistent with the process and methodology described in the 2012 Pension
Plan Assignment Letter.  In accordance with such intent, the Plan Administrator
shall have the authority to coordinate with the actuary for the Retirement Plan
to ensure such consistency.  Supplemental Retirement Benefits shall be



 

 

--------------------------------------------------------------------------------

 

 

determined by the actuary for the Retirement Plan using assumptions consistent
with those used under the Retirement Plan and the 2012 Pension Plan Assignment
Letter.

﻿

2.25      “Trust Agreement” shall mean the Oncor Supplemental Retirement Plan
Trust, established as of January 1, 2010, for the purpose of funding benefits
under the Plan.

2.26      “Trustee” shall mean the entity appointed by the Plan Administrator to
serve as trustee of the Trust.

ARTICLE THREE

Allocation of Costs

﻿

3.1        The cost of providing the Benefits payable under this Plan shall be
allocated to the Participating Employer which was the employer of the
Participant on the date of the Participant’s retirement or other cessation of
employment, or, if the Participant is a Split Participant who was not employed
by a Participating Employer on the date of the Participant’s retirement or other
cessation of employment, to the Company.

3.2        If a Participant has service with more than one of the Participating
Employers which is relevant to benefits provided hereunder, the costs of
providing the benefits payable to such Participant shall be apportioned in a
manner determined by the Participating Employers.

3.3        The Company, as agent for the Participating Employers, will pay all
Benefits provided hereunder and administer all transactions relating to the
Plan, except Benefits payable under the Trust Agreement shall be paid by the
respective Trustee of each such trust in accordance with the terms of the Trust
Agreement.

ARTICLE FOUR

Benefits

﻿

4.1        A Participant shall be entitled to receive a Supplemental Retirement
Benefit, pursuant to the provisions of the Plan; provided, however, Benefits
payable to Participants under



 

 

--------------------------------------------------------------------------------

 

 

the Trust Agreement shall be subject to additional provisions set forth in the
Trust Agreement, as applicable, which provisions shall be controlling.

4.2        A Participant’s Benefit shall be payable in the form, and at such
times, as follows:

(a)        With respect to a Participant’s Retirement Income Allowance under the
Traditional Retirement Plan Formula or Appendix A of the Retirement Plan, in the
form of a single life annuity or any other actuarially equivalent life annuity
form available under the Retirement Plan (which shall specifically exclude
payment in a lump sum or any Social Security leveling option), commencing upon
the later of (i) the first day of the second month following such Participant’s
Separation from Service (i.e., separation on April 30 with first payment on June
1), or (ii) the earliest date at which such Participant would be eligible to
commence benefits under the Retirement Plan; or

(b)        With respect to a Participant’s Retirement Income Allowance under the
Cash Balance Plan Formula or Appendix B of the Retirement Plan, a single,
lump-sum payment, payable upon the later of (i) such Participant’s Separation
from Service, or (ii) the date such Participant would have achieved ten (10)
years of Accredited Service under the Retirement Plan (as defined therein) if
such Participant had remained in continuous employment and not experienced a
Separation from Service.

(c)        Notwithstanding subsection (b), effective with respect to any
Participant who experiences a Separation from Service on or after March 1, 2010,
if the lump sum present value of a Participant’s entire vested Supplemental
Retirement Benefit under the Plan is $5,000 or less upon his or her Separation
from Service, the present value of such Participant’s Supplemental



 

 

--------------------------------------------------------------------------------

 

 

Retirement Benefit shall be paid to such Participant in a single lump sum upon
such Participant’s Separation from Service.

4.3        Special Contractual Retirement Compensation shall be paid at such
time and in such form as provided in the underlying agreement or as elected by
the Participant pursuant to the terms thereof; provided, however that if the
Plan Administrator determines that the terms of

such agreement, or the circumstances of such election, do not meet the
requirements of Code section 409A or any applicable transition relief, such
Special Contractual Retirement Compensation shall be paid pursuant to the
applicable provisions of Section 4.2 above, or, if no provision of said sections
is otherwise applicable, such Special Contractual Retirement Compensation shall
be paid in the form of a single lump-sum payment as of the date of such
Participant’s Separation from Service.

4.4        With respect to any Participant who is a Specified Employee, payment
of any benefit shall not commence earlier than the date that is six (6) months
following the date of such Specified Employee’s Separation from Service.  In
such case, the Participant’s Benefit will commence on the later of (a) during
the seventh (7th) month following the Participant’s Separation from Service, or
(b) the commencement date otherwise provided for hereunder.  In the event that
any benefit payable in the form of a life annuity is delayed by application of
this Section 4.4, then, upon commencement, the monthly benefit payable to the
Participant shall be determined based upon the Participant’s age at his
Separation from Service, and the first payment shall include all payments that
would have otherwise become payable during the period of such delay.

4.5        The provisions of Section 4.4 shall not apply (a) with respect to any
distribution made on account of the death of the Participant, or (b) if, at the
time of such Participant’s



 

 

--------------------------------------------------------------------------------

 

 

Separation from Service, no stock of either the Company or the Participant’s
employer is publicly traded on an established securities market or otherwise.

4.6        Any Benefit payable under the Plan shall constitute a general
unsecured obligation of the Company, and shall be subject to the claims of the
Company’s creditors.

ARTICLE FIVE

Miscellaneous

﻿

5.1        The Board of Directors shall be vested with full power and authority
to amend the Plan or to terminate the Plan at any time; provided that no act of
amendment or termination shall reduce any Benefit accrued to the date such act
is adopted.  Furthermore, the Plan may be amended by the Executive Team, to the
extent such amendment (a) is ministerial or administrative in nature; (b) does
not result in a material change to the Plan’s funding or costs (defined as an
increase in the cost of the Plan in excess of $25 million); or (c) is dictated
by statute or regulation.  Any such amendment, modification, suspension or
termination shall be effective on such dates the Board of Directors, Executive
Team, or the Plan Administrator may determine and may be effective as to all
Employers, or as to one or more Participating Employers and their respective
employees.

5.2        The Plan Administrator shall have the same powers, duties and
responsibilities with respect to the administration of the Plan as provided to
the Plan of Administrator under the Retirement Plan for purposes of
administering the terms thereof.  Furthermore, the Plan Administrator may
appoint one or more persons to assist in carrying out the day-to-day operation
of the Plan or the Trust Agreement. 

5.3        Notwithstanding Section 5.1 or any other provision of the Plan or the
Trust to the contrary, the Plan Administrator may authorize the Trustee to make
the following payments even if they would otherwise not be permitted by the
Trust, and a Participating Employer may refrain



 

 

--------------------------------------------------------------------------------

 

 

from making any contributions or payments otherwise required or permitted to be
made by the Plan or the Trust, to the extent necessary to satisfy the following
requirements.

(a)        No amount shall be set aside or reserved directly or indirectly
(under the Trust or otherwise), during any restricted period (as defined in
Section 409A(b)(3)(B) of the Code) for the purpose of paying a Benefit under the
Plan to any Participant who is an applicable covered employee (as defined in
Section 409A(b)(3)(D) of the Code).  It is understood that a restricted period
will generally occur in a Plan Year if any single-employer defined benefit plan
(an “Applicable Plan”) maintained by the Company or any company that is in a
controlled group that includes the Company (within the meaning of Sections
414(b) and (c) of the Code and guidance issued by the Internal Revenue Service)
is “at risk” within the meaning of Section 430(i) of the Code for the preceding
Plan Year.  “Applicable covered employee” generally includes any Participant who
is, with respect to the Company or any entity under common control with the
Company, described in section 162(m)(3) of the Code or subject to the
requirements of Section 16(a) of the Securities Exchange Act of 1934.  All such
persons are referred to herein as “Covered Employees.” 

(b)        The Plan Administrator shall monitor the funding status of each
Applicable Plan and will determine whether a restricted period exists with
respect to any such plan.  If the Plan Administrator determines that a
restricted period exists for a Plan Year, it shall determine whether any amount,
including earnings, has been set aside or reserved during that period for the
purpose of paying a Benefit to any Covered Employee or would be set aside but
for the action of the Plan Administrator.  The Plan Administrator may request
the Trustee to pay such amount to the Company or to any



 

 

--------------------------------------------------------------------------------

 

 

other person designated by the Plan Administrator or to otherwise segregate such
amount from the assets of the Trust.  The foregoing shall not apply, however, to
the extent that the Company elects to treat the amount set aside or reserved as
a transfer of property for tax purposes and taxable to the Covered Employee
accordingly.

(c)        Subject to any guidance issued by the Internal Revenue Service, the
Plan Administrator may use any method it deems appropriate to calculate the
amount set aside or reserved for any Covered Employee during a restricted
period.  The determination made by the Plan Administrator shall be binding on
the Trustee and each Covered Employee and any person claiming any interest in or
payment from the Trust related to such Covered Employee.  The Plan Administrator
may also utilize any program approved by the Internal Revenue Service to correct
any amount that was improperly set aside under the Trust, and may adopt such
rules and procedures as it deems necessary to comply with Section 409A(b)(3) of
the Code. 

(d)        The Plan Administrator shall maintain a record of any amount
transferred from the Trust pursuant to paragraph (b), or that a Participating
Employer does not contribute to the Trust.  Such amount shall be credited with
interest or earnings based on what would have been allocable to such amounts if
they had been held in the Trust.  Such amount shall be paid to the Trust as soon
as possible after the Plan Administrator determines that no Applicable Plan
remains in a restricted period.  If any payment from the Trust to a Covered
Employee or the Covered Employee’s beneficiary has been reduced or withheld as a
result of the restrictions of this Section, such amount shall be paid to such
employee in a lump sum as soon as possible after the amount contemplated



 

 

--------------------------------------------------------------------------------

 

 

in the foregoing sentence is paid to the Trustee.  The Company may also make
such payments directly.

(e)        The purpose of this Section is to comply with the restrictions of
Section 409A(b)(3) of the Code and shall be interpreted accordingly.  This
provision is intended to impose only those restrictions that are required by
that Section and only on the persons covered by the Section.  The Plan
Administrator shall interpret and apply this Section accordingly.

5.4        Any Participating Employer, as defined herein, may participate under
this Plan upon approval of the Board of Directors and approval of the
appropriate governing body of such Participating Employer.  Any Participating
Employer may, by action of its appropriate governing body, withdraw from
participation in the Plan upon thirty (30) days prior notice to the Company.

5.5        The Plan is intended to satisfy the requirements of Code section 409A
and the regulations adopted thereunder, and shall be construed to that
end.  Except as otherwise preempted by Federal law, the Plan shall be construed
under the laws of Texas.

[SIGNATURE PAGE FOLLOWS]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

Executed this 2nd day of May 2016, to be effective as set forth herein.

﻿

﻿

 

 

 

 

﻿

ONCOR ELECTRIC DELIVERY COMPANY LLC

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

By:

/s/  

David M. Davis

 

﻿

 

 

David M. Davis

 

﻿

 

 

Senior Vice President and Chief

 

﻿

 

 

Financial Officer

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

 

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT A

﻿

PARTICIPATING EMPLOYERS

﻿

Oncor Electric Delivery Company LLC

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



 

 

--------------------------------------------------------------------------------